           Case 3:21-cv-00105-HDM-CLB Document 3 Filed 03/02/21 Page 1 of 2




 1
                                UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3

 4
      RICKEY WHITE,                                    Case No. 3:21-cv-00105-HDM-CLB
 5
            Petitioner,
 6                                                     ORDER
            v.
 7

 8    SCOTT CROW, et al.,
 9          Respondents.
10

11

12          In this case, on February 26, 2021, Rickey White, who is incarcerated at the
13   Oklahoma State Penitentiary, in McAlester, Oklahoma, submitted to this Court, for filing,
14   a pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1-1).
15   In his petition, White challenges a 1983 conviction in a state court in Choctaw County,
16   Oklahoma. See Petition for Writ of Habeas Corpus (ECF No. 1-1, p. 1).
17          White did not pay the filing fee for this action, and he did not file an application to
18   proceed in forma pauperis.
19          Also, White’s pro se petition is on an improper form. See Local Rule LSR 3-1 (“A
20   petition for writ of habeas corpus filed by a person who is not represented by an
21   attorney must be on the form provided by this court.”)
22          Moreover—and most importantly—White’s habeas action is not properly brought
23   in this Court. This Court lacks personal jurisdiction over the respondents: the Oklahoma
24   Department of Corrections and its director, Scott Crow. Furthermore, the proper venue
25   for a § 2254 habeas petition is either (a) the district where the petitioner is presently
26   confined or (b) the district where he was convicted. See 28 U.S.C. § 2241(d). White
27   submitted, with his petition, a motion (ECF No. 1-2) requesting that venue be
28   transferred to this Court. That motion is meritless on its face.
                                                   1
           Case 3:21-cv-00105-HDM-CLB Document 3 Filed 03/02/21 Page 2 of 2




 1          For the foregoing reasons, the Court will dismiss this matter without prejudice.

 2   White may attempt to file his petition in a federal court with personal jurisdiction over the

 3   respondents and in which venue is proper.

 4          IT IS THEREFORE ORDERED that this action is dismissed without prejudice.

 5          IT IS FURTHER ORDERED that the petitioner is denied a certificate of

 6   appealability, as jurists of reason would not find debatable the dismissal of this action.

 7          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment

 8   accordingly.
 9

10          DATED THIS 2nd day of March, 2021.
11

12
                                                       HOWARD D. McKIBBEN,
13                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
